Citation Nr: 1828539	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-39 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed to appear for a Board hearing in August 2017.  

Service connection was previously denied for PTSD in December 1999 based on a finding that there was no confirmed diagnosis of PTSD and inadequate evidence to establish a stressor.  New and material evidence has been submitted to reopen this claim in the form of a September 2014 evaluation report by Dr. D.P. Morgan which diagnoses PTSD and relates it to the Veteran's experiences in service.  38 U.S.C.A. § 5108 (West 2014).  As the RO adjudicated the claim on the merits in a May 2017 supplemental statement of the case, the Board will adjudicate the claim on a de novo basis. 


FINDINGS OF FACT

1. The RO denied service connection for PTSD in a December 1999 rating decision. The Veteran did not timely appeal nor submit new and material evidence within a year of the rating decision.

2.  Certain evidence received since the December 1999 rating decision relates to unestablished facts necessary to substantiate each claim of service connection for PTSD; the newly submitted evidence raises a reasonable possibility of substantiating the claim.

3.  The Veteran has not had PTSD at any time during the current appeal.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the Veteran's claim for service connection for PTSD may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156.

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Based on the evidence of record, the Board concludes that service connection is not warranted for PTSD.  The preponderance of the evidence shows that the Veteran has schizoaffective disorder, not PTSD.  

The preponderance of the evidence shows that the Veteran has only schizoaffective disorder, and not some other psychiatric disorder, to include PTSD.  This was the opinion of the VA examiner who specifically considered the matter after examining the Veteran and reviewing his claims folder in December 2015, noting that the Veteran was unable to understand or correct an obvious date logic error, that his speech was highly tangential with looseness of associations, and that he reported odd beliefs and had delusional thinking.  That examiner found that the Veteran has no other mental disorder and that he lacked criterion F through I for a diagnosis of PTSD.  This medical opinion is deemed more probative than other evidence of record indicating that the Veteran may have PTSD.  This includes a September 2014 letter from Douglas P. Morgan, M.D.  The other evidence indicating that the Veteran may have PTSD did not indicate which, if any, of the specific diagnostic criteria for PTSD are met, and the VA examination report specifies that several of the criteria are not met.  Given the more detailed rationale provided by the VA examiner, the Board finds that opinion to be more probative, and so the preponderance of the evidence is against a finding that the Veteran had a diagnosis of PTSD during the appeal.  

Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

While the Board's decision is unfavorable to the Veteran, the Board would like to thank him for his service.  


ORDER

The claim for service connection for PTSD is reopened.

Service connection for PTSD is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


